Lazansky, P. J.
(dissenting). The indictment charged fifty-four persons —1 sixteen as defendants — with conspiracy to commit thirty-nine different crimes. It also charged the sixteen defendants with coercion in three counts, each based upon separate acts; with malicious injury to property in three counts, each based upon separate acts; with assault in the second degree in four counts, each upon a different person; with resisting a public officer in the discharge of his duty; with violation of section 2092 of the Penal Law (unlawful assembly); with violation of section 2094 of the Penal Law (remaining present at a place of meeting, originally lawful, after it had adopted an unlawful purpose); with the crime of riot; and with the crime of attempt to commit riot. At the close of the People’s case, the fourth count (coercion of a public officer) was dismissed as to all defendants on their motion. The sixteenth count, charging the crime of riot, was dismissed as to all defendants on the district attorney’s motion. At the close of the entire case, the fourteenth count (refusing to leave a lawful assembly after it became unlawful) was withdrawn by the district attorney. The entire indictment was dismissed as to one of the defendants and went to trial as to fifteen of them. Out of this mass of crimes and persons, after a trial lasting thirty-two days, eleven defendants were acquitted on all counts and only four were convicted. Two found guilty of assault were sentenced, but have not appealed. The defendant Van Arsdale alone was convicted of riot under the fifteenth count.
The charge of riot in the fifteenth count was that defendant, with about 2,000 others, assembled on September 24, 1940, at a place in Queens county and willfully, unlawfully and feloniously disturbed the public peace by using force and violence to other persons and property, by cutting a police officer with some sharp instrument; by striking police officers about the head and body; by throwing stones, creating great noise, and by stopping automobiles on the public highway and overturning them.
It is not claimed that the defendant actually participated in the overt acts, but that he encouraged and counseled them. He was the business manager of Local 3 of the International Brotherhood of Electrical Workers, which was on strike in relation to the employees of the Triangle Conduit and Cable Company, Inc.
In my opinion, if it had not been for the testimony of one Eckhardt, it is very doubtful that defendant would have been convicted. Eckhardt was a member of the union, employed by the Triangle Company, but did not join the strikers. He testified that at a meeting of the union on Saturday, July 27, 1940 — four days before the strike began — he heard defendant in a speech *304say, “ We will win this strike if I have to sit in jail and rot.” The only other testimony which involves defendant is: (1) Prior to the beginning of the riot on September 24, 1940, he delivered a speech at a shack 185 yards away from the place of the disturbances. What he said was not disclosed. (2) In the shack there were some printed cards entitled “ The Scab.” It was stated on the card: “ Democracies of workingmen have to fight him out of sheer self-protection, * * *. The clubbing of scabs is not a pretty thing; * * *.” Then appears what purports to be a statement of a distinguished ex-president of a leading university that “ there is no such thing as peaceful picketing.” There is no proof whatsoever that appellant Van Arsdale knew anything about these cards. (3) A witness named Weber, who was a stranger to the strike, was driving along Cooper avenue, where the strikers were. His experiences and testimony, which involve Van Arsdale, are aptly presented in the opinion of Mr. Justice Close.
It appears that the proof against defendant, exclusive of the testimony of Eckhardt, rests in doubtful inference. That being so, the testimony of Eckhardt was of serious import. The alleged vivid expression of a resolution by defendant to win the strike at the expense of his liberty and his body gave vitality and force to the rest of the proof and must have been an important factor with the jury in concluding that he had counseled the strikers to riot. The defendant and others denied that he was present at the meeting of the union on July 27, 1940. If, therefore, there was error in the admission of any proof confirmatory of Eckhardt’s testimony, it was serious.
On the cross-examination of Eckhardt it appeared that, on one of the days on which the trial was being held, he was subpoenaed to attend in court and testified. The subpoena had been delivered to him by one Alderman, who was in the employ of the Triangle Company. Before going to court, Eckhardt went to the district attorney’s office, where he met two of the assistants. There was a stenographer present. Eckhardt made an affidavit containing the facts as to which he testified. After cross-examination of Eckhardt (hereinafter considered), the district attorney offered the affidavit in evidence on the ground, in effect, that it and the testimony were consistent. By this he meant that the affidavit confirmed the testimony and thus was a prop to Eckhardt’s credibility. The affidavit (Exhibit 23) was erroneously received in evidence.
The general rule is that testimony of a contradicted, impeached or discredited witness cannot be confirmed by proving that he has made similar declarations out of Court (Robb v. Hackley, 23 *305Wend. 50, 53, cited in People v. Katz, 209 N. Y. 311, 337, 338.) There is, however, an exception to this rule: Where a witness “ has been impeached by evidence showing that he has testified under corrupt motives or has recently fabricated his testimony to meet the exigencies of the case,” “ it may be shown that he made similar statements at a time when the imputed motive did not. exist.” (People v. Katz, supra, pp. 339, 340.) The exception to the rule may also be applied where the corrupt motive is imputed under cross-examination. (Griffin v. City of Boston, 188 Mass. 475; 74 N. E. 687; Robb v. Hackley, supra.)
On cross-examination Eckhardt had volunteered the information that he had gone to the district attorney’s office before he went to court. Counsel for defendant, not knowing that a statement or affidavit had been made, asked if there were questions and answers taken down in the district attorney’s office. Eckhardt answered in the affirmative. Thereupon counsel for defendant asked for the production of the paper. The district attorney, without warrant, offered it in evidence three times. Then the court asked counsel if he wished to offer the statement in evidence. Counsel objected to “ offering in evidence a statement which I know nothing about, which was not yet taken until after this witness was coached.” When the district attorney realized that counsel wished to use the affidavit for cross-examination, it was produced. Thereupon, in view of Eckhardt’s earlier testimony that he had been asked and answered questions in the office of the district attorney, counsel sought to show, if possible, that more had been said than was contained in the affidavit. He asked the witness three times if he was asked questions and once if he had made answers and also asked him if he had said anything else to the district attorney. The witness insisted that all that had taken place was the making of the statement.
This cross-examination was proper. It did not bring the situation within the exception to the general rule. There was merely an effort to contradict the witness in order to show a different version of the meeting with the district attorney. In this connection, the admission of the affidavit (Exhibit 23) was a violation of the general rule. (People v. Katz, supra, at pp. 337, 338.) However, the charge made by counsel for Van Arsdale that Eckhardt had been “ coached ” before he made the statement to the district attorney imputed a corrupt motive on the part of the witness and presented a situation where, if the affidavit had been made when there was no motive to falsify, it would have been admissible for the purpose of sustaining the credibility of the witness. But the charge made by counsel was that the coaching was done before the statement *306was made. If Eckhardt’s motive was corrupt, as the charge imputes, at the time of the testimony, then it was likewise corrupt at the time the statement was made. It was the same evil motive 1 on each occasion. (People v. Collier, 141 App. Div. 111.) If \ the testimony was a recent fabrication, so was the affidavit. What I was said in People v. Jung Hing (212 N. Y. 393, at p. 405) is pertinent: “ It was also error to receive the testimony of the witness Faund to the effect that prior to the trial she had told Assistant District Attorney Minton the same story that she narrated in court. Such evidence is admissible, as we have seen, when it is j resorted to for the purpose of corroborating a witness who has been impeached or discredited by evidence showing that his testimony in court is or may be a recent contrivance; but only when the corroborating statement was made at a time so near the event and under such conditions as to indicate that there was then no | opportunity for outside suggestion and no apparent motive for falsifying. Assuming that the witness Faund had been so far impeached on cross-examination as to render it proper to resort1 to her prior consistent statements, it was still necessary to show that they were made under circumstances which. precluded the probability of their being inspired by others. This was not done, and the failure to observe this precaution rendered the evidence incompetent.”
The conditions essential to the application of the rule, which is an exception to the general rule, were not present.
For the foregoing reasons, the affidavit was improperly admitted in evidence. Its admission was harmful. The judgment should be reversed and a new trial ordered.
The appeals from the orders should be dismissed.